Citation Nr: 1103216	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether a May 7, 1984, administrative decision by the agency 
of original jurisdiction should be revised or reversed on the 
grounds of clear and unmistakable error.

2.  Entitlement to service connection for psychosis associated 
with organic brain syndrome due to brain trauma.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 7, 1984, administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which found that the Veteran was ineligible for 
VA compensation benefits because the injury for which the Veteran 
sought service connection was due to his misconduct and was not 
in the line of duty.  The Veteran did not appeal that decision.  

In April 2004, the Veteran filed a request for revision of the 
May 1984 decision contending that the decision had clear and 
unmistakable error (CUE).  The RO once again denied the Veteran's 
claim finding no CUE.  The Veteran appealed to the Board, and in 
an August 2008 decision, the Board denied the Veteran's request 
finding that the decision did not include CUE.

The Veteran appealed to the Court of Appeals for Veterans Claims 
(Court).  The Court issued a memorandum decision dated July 30, 
2010, reversing the Board's decision.  


FINDINGS OF FACT

1.  The May 7, 1984, administrative decision by the agency of 
original jurisdiction contained clear and unmistakable error.

2.  The evidence showing that the Veteran's psychiatric disorder 
is related to his active duty service is at least in equipoise.




CONCLUSIONS OF LAW

1.  The motion for revision or reversal of the Administrative 
Decision dated May 7, 1984, is granted.  38 C.F.R. § 3.105 
(2010).

2.  Entitlement to service connection for psychosis associated 
with organic brain syndrome due to brain trauma is warranted.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Court has held that VA's decision denying the 
Veteran service connection because the injury for which the 
Veteran sought service connection was due to his misconduct and 
was not in the line of duty included CUE.  The Board's decision 
upholding the RO's decision has been reversed, and the claim has 
been remanded for "revision of the May 1984 administrative 
decision."  After review of the Veteran's VA claims folder, the 
Board finds that the Veteran is entitled to service connection 
for the psychiatric disorder associated with the brain injury he 
suffered during service.

The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and not 
yet final as of that date.  Therefore, the VCAA is generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  However, the United States Court of Appeals 
for Veterans Claims (the Court) has held that VCAA is not 
applicable to CUE claims.

The claim in this case alleges that the RO committed CUE in 
connection with the May 1984 administrative decision.  CUE claims 
are requests for revision of previous decisions and are 
fundamentally different from any other kind of action in the VA 
adjudicative process.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  A litigant alleging CUE is not pursuing a claim for 
benefits, but rather is collaterally attacking a final decision.  
Thus, a person seeking a revision of a final decision based upon 
CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The 
Court also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to CUE 
motions."  Livesay at 179.  Therefore, the Board finds that VA's 
duties to notify and assist imposed by the VCAA are not 
applicable to claims of CUE.  See also 38 C.F.R. § 20.1411(c) and 
(d) (2010).

VA does, however, have a duty to assist and notify the Veteran 
regarding his service connection claim.  However, because the 
Board grants the Veteran's claim, any failure by VA to properly 
notify or assist the Veteran is not prejudicial to the Veteran.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).



Analysis
 
The evidence of record shows that in January 1980, the Veteran 
was the driver of a car that ran off the road and struck a tree.  
He suffered a head injury as a result of the crash, and the head 
trauma has caused a psychosis disorder.  The Veteran seeks 
service connection for the psychosis disorder.

As indicated above, the Veteran's initial claim was denied 
because the RO found that the car accident occurred when the 
Veteran was driving while under the influence of alcohol, and 
that, therefore, the accident did not occur during the line of 
duty and was due to the Veteran's own misconduct.  The Court, 
however, has held that the Coast Guard's final determination that 
the accident occurred during the line of duty and not as a result 
of misconduct is binding upon VA, and has suggested that the 
facts do not reach the pinnacle of 'patently inconsistent' with 
the facts or the laws administered by VA.  

In light of the Court's decision and after review of the entire 
record, the Board finds that the evidence showing that the 
Veteran suffers from psychosis associated with organic brain 
syndrome that was incurred during service when the Veteran 
crashed a car on January 13, 1980, is at least in equipoise.  
Thus, all elements of Shedden have been met.

The Board finds that entitlement to service connection for 
psychosis associated with organic brain syndrome is warranted.







ORDER

The motion for revision or reversal of the Administrative 
Decision dated May 7, 1984, is granted.

Entitlement to service connection for psychosis associated with 
organic brain syndrome is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


